Citation Nr: 1721697	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-14 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from November 1984 to October 1987, February 1991 to May 1991, June 1991 to December 1991, January 2003 to November 2003; and January 2004 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. Jurisdiction of the Veteran's case is currently with the VA RO in Huntington, West Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran was last afforded a VA examination almost seven years ago, in November 2010.   At the time, the VA examiner noted that the Veteran's PTSD had a "moderate" effect on the Veteran's employment.  Since that examination, the Veteran has submitted statements attesting to how his depression and anxiety have now interfered with his work to the point of termination.  His wife has also submitted a statement outlining potentially worsening symptoms of isolation, irritability, and struggling with employment.

While new VA examinations are not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632   (1992)). In this case, the Board finds that the Veteran's and his wife's lay assertions are suggestive of worsening severity, and an updated examination is necessary to adequately decide his claim for a higher initial rating. Indeed, the Veteran is competent to attest to his worsened symptomatology, to include struggles with employment.  

Additionally, the Veteran has perfected an intertwined claim for TDIU. Therefore, this issue should be developed and adjudicated by the AOJ as deemed necessary after the further development discussed above.

In addition, given the time that will pass during the processing of this remand, updated VA and private treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2. Schedule the Veteran for an examination to assess the current severity of his PTSD symptomatology.  The examiner should take an account from the Veteran of his employment history, and comment upon the functional effects his psychiatric disability has on his ability to work.  

3.  Readjudicate both issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case. Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




